FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEREK TODD,                                      No. 12-16529

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00470-JAM-
                                                 GGH
  v.

ANGELA ACKLEY, Child Protective                  MEMORANDUM*
Services, Tehama County; CRYSTAL
ARCHER,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Derek Todd appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging that Tehema County Child Protective Services

employee Ackley violated his and his son’s constitutional rights by declining to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bring neglect charges against his son’s mother. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). We may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

       The district court properly dismissed Todd’s claims on behalf of his now-

adult son because Todd lacks standing to bring those claims. See Warth v. Seldin,

422 U.S. 490, 499 (1975) (plaintiff has standing “only when the plaintiff himself

has suffered some threatened or actual injury resulting from the putatively illegal

action” (citation and internal quotation marks omitted)).

       The district court properly dismissed Todd’s substantive due process claim

because Todd failed to allege facts that “shock the conscience or offend the

community’s sense of fair play and decency.” Rosenbaum v. Washoe County, 663
F.3d 1071, 1079 (9th Cir. 2011) (per curiam) (citation and internal quotation marks

omitted) (explaining requirements for a substantive due process claim based on

right to family integrity).

       Dismissal of Todd’s equal protection claim was proper because Todd failed

to allege that Ackley acted with an intent or purpose to discriminate against him




                                          2                                    12-16529
based on his membership in a protected class. See Barren, 152 F.3d at 1194

(explaining requirements for an equal protection claim).

      AFFIRMED.




                                         3                                   12-16529